Citation Nr: 0828104	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-38 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Nashville, Tennessee.

This matter was previously before the Board in December 2007, 
at which time it was remanded for additional development.  


FINDING OF FACT

Exposure to the hepatitis C virus or any of the risk factors 
for the hepatitis C virus was not shown during service; 
hepatitis C was not continuous after service separation; the 
hepatitis C virus, initially documented after service in 
2004, is not shown by competent medical evidence to be 
related to an in-service disease or injury, including a 
gunshot wound injury and clamed risk factors.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated during the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The January 2005 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).   

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, and he was provided with notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the issue currently on appeal in January 
2008.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claim of service 
connection, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Here some of the notice was 
provided after the initial denial, but the deficiency in the 
timing of the notice was remedied by readjudication of the 
claim after provision of the notice.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
a VA examination.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

Service Connection for Hepatitis C

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If a chronic 
disease is identified in service, manifestations of the same 
disease at any time, no matter how remote, after service will 
be service connected.  38 C.F.R. § 3.303(b).

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection 
may be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301.  

Drug usage.  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).    

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d). 

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.  (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  (2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n).

Major risk factors for the hepatitis C virus include receipt 
of blood or blood products before 1992; intravenous drug use; 
occupational exposure to contaminated blood or fluids via 
employment in patient care or clinical laboratory work; high 
risk sexual practices; intranasal cocaine; hemodialysis; 
organ transplants; and body piercing or tattooing.  Veterans 
Benefits Administration All Station Letter 98-110 
"Infectious Hepatitis" (November 30, 1998).  

In this case, there is competent medical evidence of a 
current disability of hepatitis C.  The medical evidence 
indicates that hepatitis C was first diagnosed years after 
service in 2004.  

The veteran maintains that he developed hepatitis C as a 
result of a blood transfusion he received in conjunction with 
an in-service gunshot wound.  

The veteran's service treatment records reveal that in April 
1972 he sustained a gunshot wound to his right flank, with a 
superficial laceration of the right kidney, the right lobe of 
the liver, and flexure of the colon.  The veteran was taken 
to Homer G. Phillips Hospital where surgery was performed.  
Records obtained from the hospital reveal that the veteran 
lost approximately 450 cc. of blood and that fluid 
replacement was 500 cc of IV fluid.  The veteran was also 
given 2 liters of D5 - R.S.  The veteran's service treatment 
records are also devoid of any findings of hepatitis in 
service.  

Post-service treatment records obtained in conjunction with 
the veteran's claim reveal that he was hospitalized in August 
1988 for alcohol and drug abuse rehabilitation.  In the 
"History of Present Illness" section of the report, the 
veteran indicated that he began drinking at age 16.  The 
veteran also noted using heroin, T's and blues, marijuana, 
and cocaine.  He last heroin use was in service from January 
to August 1972.  He started T's and blues after service in 
1977 and used them until 1981.  He was injecting 1/2 gram of 
cocaine per day after service in 1986, but started smoking 
cocaine in November 1987, using approximately one gram per 
day.  He last smoked cocaine 4 weeks prior to admission.  He 
had used marijuana throughout this time period.  

The veteran was diagnosed as having Hepatitis C in April 
2004.  In its December 2007 remand, the Board observed that 
the veteran was diagnosed with Hepatitis C in April 2004.  
The Board noted the veteran's contentions and observed that 
the veteran's service treatment records revealed that he 
underwent surgery in April 1972 at Homer Phillips Hospital to 
repair damage sustained from a gunshot wound.  The Board 
observed that an operation note dated April 8, 1972, 
indicated that the veteran suffered blood loss of about 450 
cc during the surgery.  It furthered indicated that the 
operation note contained a notation of "flow replaced- 500 
cc" and "IV fluid - 2 liters".  The Board noted that a 
reasonable interpretation of these notations was that the 
veteran received 500 cc of blood and 2 liters of IV fluid 
during the surgery.  

The Board further indicated that the veteran's VA records 
showed a history of intravenous drug use, including injecting 
cocaine on a daily basis in 1986.  The Board also observed 
that in a March 2004 social work assessment, the veteran 
again stated that he used cocaine intravenously for a period 
of time but then began smoking it.  The Board requested that 
a VA examination be performed to determine whether the 
veteran's Hepatitis C was at least as likely as not related 
to a blood transfusion that the veteran received in service 
in April 1972.  

The veteran was afforded the requested VA examination in 
February 2008.  The examiner indicated that the claims folder 
was available and that he had reviewed it.  The February 2008 
VA examiner noted that the veteran underwent exploratory 
laparotomy with suturing of lacerations of the liver, kidney, 
and colon on April 8, 1972.  He also had an incidental 
appendectomy on April 9, 1972 as well as an IVP.  An infusion 
IVP was performed on April 19, 1972.  The examiner indicated 
that based upon the operative notes of April 8th, which were 
handwritten, the veteran lost about 450 cc of blood and fluid 
replacement was 500 cc of IV fluid and two liters of D5-R. S.  
The examiner noted that there was no mention of a blood 
transfusion in the operative note or in any other notes that 
he had reviewed with regard to the surgery.  He stated that 
the veteran underwent the surgery as a result of a gunshot 
wound to his right flank.  The examiner also noted that the 
veteran underwent right knee arthroscopic surgery in August 
1990 but did not receive any blood transfusion at that time.  

The February 2008 VA examiner indicated that the veteran 
reported he was first diagnosed with Hepatitis C in 1994 or 
1995.  He observed that the veteran had a history of alcohol 
and cocaine abuse and had not been offered treatment for 
Hepatitis C until recently.  He had been seen at the Memphis 
VA liver clinic.  The veteran had Hepatitis C, genotype 1a.  

The February 2008 VA examiner noted that the veteran reported 
having received a blood transfusion in 1972 during the 
laparotomy surgery in service; however, the examiner 
indicated that he could not find definitive evidence that the 
veteran had received a blood transfusion at that time.  With 
regard to IV drug use, the veteran reported that used heroin 
from 1971 to 1975 (in service and post-service) and that he 
smoked marijuana and crack cocaine.  The veteran also 
reported having had sexual intercourse with prostitutes while 
overseas from 1970 to 1972.  The veteran also noted heavy 
alcohol use from 1970 to 1988.  Following examination, a 
diagnosis of Hepatitis C was rendered.  

The February 2008 VA examiner stated that there was no 
evidence to support that the veteran received a blood 
transfusion in 1972 when he had his exploratory laparotomy 
surgery.  He noted that the veteran mentioned that he could 
have received one but he could not specify anymore.  The 
examiner further indicated that hepatitis screening was not 
available for blood transfusions until 1992.  Hence, it was 
not possible to conclude that the veteran received Hepatitis 
C due to a blood transfusion in 1972 for which there was no 
conclusive evidence anyway in the claims folder.  

After a review of the evidence, the Board finds that the 
weight of the competent evidence demonstrates no exposure to 
the hepatitis C virus or any of the risk factors for the 
hepatitis C virus was not shown during service.  The Board 
also finds that hepatitis C was not continuous after service 
separation, as the hepatitis C virus was not documented until 
after service in 2004.  

A review of the veteran's service treatment records reveal no 
findings of hepatitis in service.  As to the veteran's 
contention that he received a blood transfusion in service, 
the treatment records associated with the claims folder from 
Phillips Hospital do not contain reports of a blood 
transfusion.  The record does indicate that the veteran lost 
450 cc of blood as a result of the gunshot wound; however, 
the fluid replacement was 500 cc of IV fluid and the veteran 
was also given 2 liters of D5 - R.S.  These findings were 
made by the February 2008 VA examiner who conducted a 
thorough review of the claims folder.  The examiner further 
indicated that the veteran's service treatment records, with 
specific emphasis on the April 1972 surgery, did not 
demonstrate that the veteran had been given a blood 
transfusion while in service.  

The Board further finds that the veteran's hepatitis C is not 
shown by competent medical evidence to be related to an in-
service disease or injury, including a gunshot wound injury 
and clamed risk factors.  The only competent medical opinion 
on the question of relationship between the current Hepatitis 
C and the veteran's period of service was provided by the VA 
examiner in February 2008, and that opinion was against such 
a relationship.  The opinion took into account the clinical 
record and the veteran's statements and was accompanied by a 
rationale; therefore, it is highly probative.

The veteran has expressed his belief that his current 
hepatitis C is related to his inservice gunshot wound 
residuals of the left flank by way of a blood transfusion 
received during treatment.  However, lay persons are not 
competent to opine as to medical etiology.  Barr v. Nicholson 
21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).



The weight of the competent evidence is against a finding 
that the current hepatitis C is related to a disease or 
injury in service, including by way of a blood transfusion.  
As such an essential element for service connection has not 
been demonstrated.  The weight of the evidence is against the 
claim and it must be denied. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


